                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     )
                                              )
               v.                             )       Case No. 1:18-cr-25
                                              )
AMAAD MALIEK ALI a/k/a                        )
DWAYNE ALEXANDER WHITE                        )



                                              ORDER

         AND NOW, this 5th day of February, 2019, upon consideration of Defendant’s Motion

to Dismiss filed in the above-captioned matter, ECF No. 43,

         IT IS HEREBY ORDERED that Defendants’ motion is DENIED without prejudice.

Defendant is currently represented by appointed counsel and therefore, any motions to obtain

discovery or to challenge the legality of his arrest may be raised by defense counsel. Further,

Defendant is instructed to direct all future correspondence and desired motions to his attorney.

See McCoy v. Louisiana, 138 S. Ct. 1500, 1508 (2018) (discussing the role of counsel in

conducting “trial management” of a criminal case versus the types of decisions that are strictly

reserved for the accused).

         IT IS FURTHER ORDERED that Defendant’s motion to have Magistrate Judge

Lanzillo arrested for treason is facially frivolous and is hereby DENIED. To the extent

Defendant seeks to challenge Magistrate Judge Lanzillo’s fitness or ability to preside over his

civil action at No. 1:18-cv-102, Defendant must raise such challenges by filing a motion, in his

civil action, for Judge Lanzillo’s recusal.



                                                  s/Susan Paradise Baxter
                                                  SUSAN PARADISE BAXTER
                                                  UNITED STATES DISTRICT JUDGE
